Exhibit 10.12

OFFICER FORM OF
[AWARD/INCENTIVE] AGREEMENT

FOR THE GRANT OF RESTRICTED STOCK UNITS

UNDER THE

TIDEWATER INC. [2017 STOCK/LEGACY GLF MANAGEMENT] INCENTIVE PLAN

 

 

THIS AGREEMENT is entered into as of [________________] (the “Date of Grant”) by
and between Tidewater Inc., a Delaware corporation (“Tidewater” and, together
with its subsidiaries, the “Company”), and the employee specified on the Term
Sheet (as defined below and such employee, the “Employee”).  Capitalized terms
used, but not defined, in this Agreement have the respective meanings provided
in the Tidewater Inc. [2017 Stock/Legacy GLF Management] Incentive Plan (the
“Plan”).

WHEREAS, the Employee is a key employee of the Company and Tidewater considers
it desirable and in its best interest that the Employee be given an added
incentive to advance the interests of Tidewater in the form of restricted stock
units payable in shares of common stock of Tidewater, $0.001 par value per share
(the “Common Stock”) in accordance with the Plan; and

WHEREAS, the Company has provided the Employee with a written notice, dated as
of the Date of Grant, of his or her grant under the Plan (the “Term Sheet”),
which is incorporated by reference into this Agreement.

NOW, THEREFORE, in consideration of these premises and the mutual promises and
covenants contained in this Agreement, it is agreed by and between the parties
as follows:

I.
Restricted Stock Units

1.1Restricted Stock Units.  Effective on the Date of Grant, Tidewater hereby
grants to the Employee under the Plan [a Restricted Stock Unit Award, consisting
of]1 the total number of restricted stock units (the “RSUs”) specified on the
Term Sheet, subject to the terms, conditions, and restrictions set forth in the
Plan and in this Agreement.  As specified on the Term Sheet, the total number of
RSUs is divided into Time-Based RSUs that will vest based on the continued
employment of the Employee as provided in Section 1.3 below (the “Time-Based
RSUs”) and Performance-Based RSUs that will vest based upon continued employment
and the satisfaction of performance criteria as provided in Section 1.4 and
Section 1.5 below (the “Performance-Based RSUs”).  

1.2Award Restrictions.  The RSUs may not be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated, whether voluntarily or
involuntarily.  The Employee will have no rights, including, but not limited to,
voting and dividend rights, in the shares of Common Stock underlying the RSUs
unless and until such shares are issued to the Employee, or as otherwise
provided in the Plan or this Agreement.

 

1 

Included in Legacy GLF Management Incentive Plan award agreements only.

{N3857424.1}

1

--------------------------------------------------------------------------------

 

1.3Vesting Terms – Time-Based RSUs.

(a)Time-Based Vesting.  Upon vesting under the terms and conditions of the Plan
and this Agreement, each Time-Based RSU represents the right to receive from
Tidewater one share of Common Stock, free of any restrictions, and any amounts,
securities, and property notionally credited to the Employee’s Account (as
defined in Section 2.1) with respect to such Time-Based RSU.  

(b)Vesting Schedule.  The Time-Based RSUs will vest in [__] equal installments
on the first [__] anniversaries of the Date of Grant provided that, except as
provided in Section 1.6, the Employee remains employed by the Company on the
applicable vesting date.

1.4Vesting Terms – TSR RSUs.  As specified on the Term Sheet, the vesting of a
subset of the Performance-Based RSUs (the “TSR RSUs”) is subject to the
following terms and conditions:

(a)Performance-Based Vesting.  Upon vesting under the terms and conditions of
the Plan and this Agreement, each TSR RSU granted under this Agreement
represents the right to receive from the Company a maximum of two shares of
Common Stock, free of any restrictions, and all amounts, securities, and
property notionally credited to the Employee’s Account with respect to such TSR
RSU.

(b)Vesting Schedule.  Except as otherwise provided in Section 1.6, depending on
Tidewater’s [___]-year Total Stockholder Return (as defined below) over the
period from January 1, [___] through December 31, [___] (the “Performance
Period”) as measured against peer performance over the same period and subject
to his continued employment through [___________] (the “PB Vesting Date”), the
TSR RSUs will vest and the Employee will be entitled to receive a number of
shares of Common Stock on the PB Vesting Date, determined as follows:

(i)The number of TSR RSUs granted represents the target award.  The Employee may
receive a greater or lesser number of shares of Common Stock under the Plan than
the number of TSR RSUs granted, depending on Tidewater’s Total Stockholder
Return ranked in terms of a percentile in relation to that of Tidewater’s Peer
Group (as defined below), according to the following schedule:

[____________]

The number of shares earned will be prorated if Tidewater’s rank falls between
any two performance levels.  At below threshold performance, all TSR RSUs will
be forfeited.  Notwithstanding the foregoing, if Tidewater’s Total Stockholder
Return for the Performance Period is negative, the number of shares of Common
Stock earned under the TSR RSUs may not exceed 100%.

(ii)Following the end of the Performance Period, the Committee will review and
approve the Company’s performance and the percentage payout as determined under
this Section 1.4.  Contingent upon that review and approval, the TSR RSUs will
vest and be paid out on the PB Vesting Date in the number of shares of Common
Stock, if any, as determined by

{N3857424.1}2

--------------------------------------------------------------------------------

 

the Committee under this Section 1.4, provided that, except as otherwise
provided in Section 1.6, the Employee remains employed with the Company on such
date.  All determinations as to whether and the extent to which the TSR goals
have been achieved, the number of any TSR RSUs earned by the Employee, and all
other matters related to this Section 1.4 will be made by the Committee in its
sole discretion.  

(iii)For purposes of this Agreement, “Total Stockholder Return” or “TSR” for
Tidewater and each member of the Peer Group means stock price appreciation from
the beginning to the end of the Performance Period, including dividends and
distributions made or declared (assuming such dividends or distributions are
reinvested in the common stock of Tidewater or any company in the Peer Group)
during the Performance Period, expressed as a percentage return, using the
following formula:

TSR = Ending Stock Price (including dividends paid) – Beginning Stock Price
Beginning Stock Price

where the “Ending Stock Price” is equal to the average closing price of the
relevant stock during the last 20 trading days of the Performance Period, and
the “Beginning Stock Price” is equal to the average closing price of the
relevant stock during the 20 trading days immediately prior to the beginning of
Performance Period.  TSR of Tidewater or any company in the Peer Group will be
equitably adjusted to reflect any spin-off, stock split, reverse stock split,
stock dividend, recapitalization, or reclassification or other similar change in
the number of outstanding shares of Common Stock.  

(iv)For purposes of this Agreement, Tidewater’s “Peer Group” consists of the
following [__] companies: [__________].  If a member of the Peer Group is
acquired during the Performance Period, or has agreed to be acquired during the
Performance Period but the transaction has not closed by the conclusion of the
Performance Period, that company will be excluded from the Peer Group in
calculating TSR.  If, at the conclusion of the Performance Period, a company in
the Peer Group is in bankruptcy and has been de-listed, it will remain in the
Peer Group.  Bankrupt companies that are still listed will be included based on
TSR.  Delisted companies will be ranked at the bottom relative to TSR
performance.

1.5Vesting Terms – ROIC Performance-Based RSUs.  As specified on the Term Sheet,
the vesting of a subset of the Performance-Based RSUs (the “ROIC RSUs”) is
subject to the following terms and conditions:

(a)Performance-Based Vesting.  Upon vesting under the terms and conditions of
the Plan and this Agreement, each ROIC RSU represents the right to receive from
the Company a maximum of two shares of Common Stock, free of any restrictions,
and all amounts, securities, and property notionally credited to the Employee’s
Account with respect to such ROIC RSU.

(b)Vesting Schedule.  Except as otherwise provided in Section 1.6, depending on
the Company’s return on invested capital (as defined below, “ROIC”) for each of
the [___] fiscal years included in the Performance Period and subject to his
continued employment through the PB Vesting Date, the ROIC RSUs will vest and
the Employee will be

{N3857424.1}3

--------------------------------------------------------------------------------

 

entitled to receive a number of shares of Common Stock on the PB Vesting Date,
determined as follows:

(i)The number of ROIC RSUs granted represents the target award.  At the end of
the Performance Period, the Employee may receive a greater or lesser number of
shares of Common Stock under the Plan than the number of ROIC RSUs granted,
depending on the simple average of ROIC for each of the [___] years in the
Performance Period (“SAROIC”) as measured against the following schedule:

[____________]

The number of shares vesting will be prorated if the Company’s SAROIC falls
between any two performance levels.  At below threshold performance, all ROIC
RSUs will be forfeited.

(ii)Following the end of the Performance Period, the Committee will review and
approve the Company’s performance and percentage payout as determined under this
Section 1.5, making such adjustments to the calculation as it deems necessary
and appropriate.  Contingent upon that review and approval, the ROIC RSUs will
vest and be paid out on the PB Vesting Date in the number of shares of Common
Stock, if any, as determined by the Committee under this Section 1.5, provided
that, except as otherwise provided in Section 1.6, the Employee remains employed
with the Company on such date.  All determinations as to whether and the extent
to which the ROIC goals have been achieved, the number of any ROIC RSUs earned
by the Employee, and all other matters related to this Section 1.5 will be made
by the Committee in its sole discretion.  

(iii)For purposes of this Agreement, “Return on Invested Capital” or “ROIC” for
each of the [___] years in the Performance Period will be calculated by dividing
the Company’s Adjusted Net Earnings by the Company’s Average Invested Capital
for the same period.  “Adjusted Net Earnings” for a given year is defined as
pre-tax operating income (2) plus depreciation and amortization (3) less cash
paid for dry-docking expenses (4) net of any non-cash items (such as stock
compensation expense) and (5) plus taxes included in operating
expense.  “Average Invested Capital” is the average of the twelve monthly ending
book values of the Company’s active vessel fleet during the year.

1.6Effect of Termination of Employment.

(a)If, prior to the vesting or forfeiture of the RSUs, the Employee’s employment
terminates due to his or her death or [disability (as determined by the
Committee in accordance with Section 409A of the Code/Disability], (i) all
unvested Time-Based RSUs will immediately vest and pay out in shares of Common
Stock and (ii) all unvested Performance-Based RSUs will immediately vest and
settle in shares of Common Stock either (A) on the PB Vesting Date, with the
number of shares earned based on actual performance, if the Performance Period
ends on or before the date of Employee’s termination under this Section 1.6(a)
or (B) immediately, assuming target performance, if the Performance Period has
not yet ended.

(b)Except as otherwise expressly provided in this Section 1.6 or as otherwise
determined by the Committee in its sole discretion, termination of employment
will result in

{N3857424.1}4

--------------------------------------------------------------------------------

 

forfeiture of all unvested RSUs unless such termination is, in effect, a
transfer of employment from one entity to another within the Company.  

II.
Dividend Equivalents and the Issuance of Shares Upon Vesting

2.1Restricted Stock Unit Account and Dividend Equivalents.  Tidewater will
maintain an account (the “Account”) on its books in the name of the
Employee.  The Account will reflect the number of RSUs awarded to the Employee,
as such number may be adjusted under the terms of the Plan and this Agreement,
as well as any additional RSUs, cash, or other securities or property credited
as a result of dividend equivalents, administered as follows:

(a)The Account will be for recordkeeping purposes only, and no assets or other
amounts will be set aside from Tidewater’s general assets with respect to such
Account.  

(b)If Tidewater declares a cash dividend or distributes any other securities or
property to stockholders between the Date of Grant and the date the RSUs vest
and pay out under this Agreement (other than shares of Common Stock), the
Employee will be entitled to any cash, securities, or other property (or, in the
Committee’s discretion, a cash amount equal to the fair market value of such
other securities or property) that would have been received as a dividend or
distribution had the Employee’s outstanding RSUs been shares of Common Stock as
of the record date for such dividend or distribution.  

(c)If dividends are declared and paid in the form of shares of Common Stock,
then the Employee’s Account will be credited with one additional RSU for each
share of Common Stock that would have been received as a dividend had the
Employee’s outstanding RSUs been shares of Common Stock as of the record date
for such dividend.

(d)All cash, any additional RSUs credited via dividend equivalents, and any
other securities or property credited to the Employee’s Account will vest and be
paid out or be forfeited at the same time and on the same terms as the RSUs to
which they relate.

2.2Issuance of Shares of Common Stock.  As soon as practicable following the
date any RSUs vest under this Agreement, but no later than 30 days after such
date, the number of shares of Common Stock to which the Employee is entitled
under this Agreement will be transferred to the Employee or his or her nominee
via book entry free of restrictions or, upon the Employee’s request, Tidewater
will cause a stock certificate to be issued in the name of the Employee or his
or her nominee.  Upon issuance of such shares, the Employee is free to hold or
dispose of such shares, subject to applicable securities laws and any internal
Company policy then in effect and applicable to the Employee, such as
Tidewater’s Policy Statement on Insider Trading and Executive Stock Ownership
Guidelines.

III.
Recovery Right of Tidewater

Tidewater has the right to recover any RSUs or shares of Common Stock issued
under the Plan to the Employee, if (a) the grant, vesting, or value of such
awards was based on the achievement of financial results that were subsequently
the subject of a restatement; (b) the

{N3857424.1}5

--------------------------------------------------------------------------------

 

Employee is subject to Tidewater’s Executive Compensation Recovery Policy; (c)
the Employee engaged in intentional misconduct that caused or partially caused
the need for the restatement; and (d) the effect of the restatement was to
decrease the financial results such that such grant would not have been earned
or would have had a lesser value.  The Employee accepts the RSUs and shares of
Common Stock subject to such recovery rights of Tidewater and in the event
Tidewater exercises such rights, the Employee will promptly return the RSUs or
shares of Common Stock to Tidewater upon demand.  If the Employee no longer
holds the RSUs or shares of Common Stock at the time of demand by Tidewater, the
Employee agrees to pay to Tidewater, without interest, all cash, securities, or
other assets received by the Employee upon the sale or transfer of such
shares.  Tidewater may, if it chooses, effect such recovery by withholding from
other amounts due to the Employee by the Company.

IV.
Withholding Taxes

[Notwithstanding Section 13(b) of the Plan, if the Employee is subject to
Section 16 of the 1934 Act, the Committee may not disapprove of the Employee’s
right to make an Election with respect to the RSUs as provided in Section 13(a)
of the Plan.]2 At any time that the Employee is required to pay to the Company
an amount required to be withheld under the applicable income tax laws in
connection with the vesting and payout of the RSUs [(each such date, a “Tax
Date”), the Employee may satisfy this obligation in whole or in part by electing
(the “Election”) to deliver currently-owned shares of Common Stock or to have
the Company withhold shares of Common Stock, in each case, having a value equal
to the maximum statutory amount required to be withheld under federal, state,
and local law.  If the Employee is subject to Section 16 of the Exchange Act,
the Committee may not disapprove of the Employee’s right to make an Election
with respect to the RSUs.  Further,]3 unless the Employee has previously
provided the Company with payment of all applicable withholding taxes, Tidewater
will withhold, from the shares of Common Stock to be issued upon the vesting of
the RSUs, shares with a value equal to the maximum statutory amount required to
be withheld.  The value of the shares to be withheld will be based on the [Fair
Market Value of the/closing sale price of a share of] Common Stock on the Tax
Date.  

V.
Restrictive Covenants

5.1Non-Disclosure of Confidential Information.  The Employee agrees to hold in a
fiduciary capacity and for the benefit of the Company all Confidential
Information that will have been obtained by the Employee during his or her
employment (whether prior to or after the Date of Grant) and will use such
Confidential Information solely in the good-faith performance of his or her
duties for the Company.  During his or her employment and after his or her
termination of employment, the Employee agrees (a) not to communicate or make
available to any person or entity (other than the Company) any such Confidential
Information, except upon the prior written authorization of the Company or as
may be required by law or legal process, and (b) to deliver promptly to the
Company upon its written request any Confidential Information in his or her

 

2 

Included in 2017 Stock Incentive Plan incentive agreements only.

3 

Included in Legacy GLF Management Incentive Plan award agreements only.

{N3857424.1}6

--------------------------------------------------------------------------------

 

possession.  In the event that the provisions of any applicable law or the order
of any court would require the Employee to disclose or otherwise make available
any Confidential Information to a governmental authority or to any other third
party, the Employee agrees to give the Company, unless it is unlawful to do so,
prompt prior written notice of such required disclosure and, if possible given
the terms of any production order of the judicial governmental or administrative
body, an opportunity to contest the requirement of such disclosure or apply for
a protective order with respect to such Confidential Information by appropriate
proceedings.  Notwithstanding the foregoing, the Employee understands that
nothing contained in this Agreement limits his or her ability:  (x) to file a
charge or complaint with any federal, state, or local governmental agency or
commission (“Government Agencies”); (y) to communicate with any Government
Agency or otherwise participate in any investigation or proceeding conducted by
any Government Agency, without notice to the Company; or (z) to receive an award
for information provided to any Government Agency.

5.2Covenant Not to Compete.  During the Employee’s term of employment and any
Non-Compete Period (as defined below), the Employee agrees that he or she will
not engage in competitive activities within any jurisdiction, whether in the
United States or internationally, in which the Company carries on a like line of
business (collectively, the “Restricted Area”), as follows:

(a)The Employee will not, directly or indirectly, for himself or herself or
others or in association with any other person, own, manage, operate, control,
be employed in an executive, managerial, or supervisory capacity by, or
otherwise engage or participate in, or allow his or her skill, knowledge,
experience or reputation to be used in connection with, the ownership,
management, operation, or control of any company or other business enterprise
that is competitive with any business in which the Company is engaged from time
to time (the “Business”) within any of the Restricted Area; provided, however,
that nothing contained in this Agreement prohibits the Employee from making
passive investments as long as the Employee does not beneficially own more than
1% of the equity interests of a publicly traded business enterprise engaged in
the Business within any of the Restricted Area.  For purposes of this paragraph,
“beneficially own” has the same meaning ascribed to that term in Rule 13d-3
promulgated under the [1934/Exchange] Act.

(b)The Employee will not, directly or indirectly, for himself or herself or
others or in association with any other person, solicit any customer of the
Business or of the Company, or otherwise interfere, induce, or attempt to induce
any customer, supplier, licensee, or business relation of the Company for the
purpose of soliciting, diverting, interfering, or enticing away the business of
such customer, supplier, licensee, or business relation, or otherwise disrupting
any previously established relationship existing between such customer,
supplier, licensee, or business relation and the Company.

(c)In the event that the Employee’s employment ends prior to the third
anniversary of the Date of Grant and vesting of any portion of the RSUs granted
under this Agreement is accelerated, the Employee agrees to continue to abide by
the provisions of this Section 5.2 through the earlier to occur of the third
anniversary of the Date of Grant or the first anniversary of his or her
termination of employment (such period, the “Non-Compete Period”).

{N3857424.1}7

--------------------------------------------------------------------------------

 

(d)Without limiting Section 11, the Employee and Tidewater acknowledge that the
Company is a company with extensive worldwide and offshore operations and it is
their intent that the non-competition contained in this Section 5.2 be given as
broad a geographic effect as is lawful.  Accordingly, it is the parties’ intent
that this Section 5.2 be given effect throughout the United States and
worldwide, to the extent that the Employee would seek to provide prohibited
services to a company in competition with the Company in any of the
jurisdictions in which it operates. To the extent that a court of relevant
jurisdiction determines the geographic scope set forth in this Section 5.2 to be
overbroad, the Employee and Tidewater hereby consent to such modification as the
court may order such that the broadest possible geographic footprint of the
non-competition covenant is enforceable.

5.3Non-Solicitation.  During the Employee’s term of employment and for two (2)
years thereafter (the “Restricted Period”), the Employee agrees that he or she
will not, directly or indirectly, for himself or herself or others or in
association with any other person, make contact with any of the employees or
independent contractors of the Company for the purpose of soliciting such
employee or independent contractor for hire, whether as an employee or
independent contractor, or for the purpose of inducing such person to leave the
employ of the Company or cease providing services to the Company, or otherwise
to disrupt the relationship of such person with the Company.  In addition,
during the Restricted Period, the Employee will not hire, on behalf of himself
or herself or any company engaged in the Business, any employee of the Company,
whether or not such engagement is solicited by the Employee.

5.4Injunctive Relief; Other Remedies.  The Employee acknowledges that a breach
or threatened breach by the Employee of this Section 5 would cause immediate and
irreparable harm to the Company not fully compensable by money damages or the
exact amount of which would be difficult to ascertain, and therefore the Company
will not have an adequate monetary remedy at law.  Accordingly, the Employee
agrees that, in the event of a breach or threatened breach by the Employee of
the provisions of this Section 5, the Company will be entitled to injunctive
relief to prevent or curtail any such breach of threatened breach without the
necessity of posting any bond or security or showing proof of actual damage or
irreparable injury.  Nothing in this Agreement will be construed as prohibiting
the Company from pursuing any other remedy at law or in equity to which the
Company may be entitled under applicable law in the event of a breach or
threatened breach of this Agreement by the Employee, including, without
limitation, the recovery of damages, costs, and expenses, such as reasonable
attorneys’ fees, incurred by the Company as a result of any such breach or
threatened breach.  Nothing contained in this Agreement will be deemed to impair
the Employee’s right to indemnification pursuant to (a) Tidewater’s certificate
of incorporation or by-laws, (b) any Company insurance policy, (c) any
indemnification agreement Employee may have with the Company, or (d) any policy,
plan, or program maintained or sponsored by the Company.

5.5Employee’s Understanding of this Section 5.  The Employee acknowledges that
the definition of Business, as well as the geographic and temporal scope of the
covenants contained in this Section 5 are the result of arm’s-length bargaining
and are fair and reasonable in light of (a) the importance of the functions
performed by the Employee, (b) the nature and wide geographic scope of the
operations of the Company, and (c) the Employee’s level of control over and
contact with the business and operations of the Company.

{N3857424.1}8

--------------------------------------------------------------------------------

 

5.6Confidential Information.  For purposes of this Section 5, “Confidential
Information” means confidential and proprietary information, knowledge, or data
of any nature and in any form (including information that is electronically
transmitted or stored on any form of magnetic or electronic storage media) of
the past, current, or prospective business or operations of the Company, that is
not publicly known, whether or not marked confidential, including, without
limitation, information relating to any (a) services, projects, or jobs; (b)
estimating or bidding procedures; (c) bidding strategies; (d) present and future
business plans, actual or potential business acquisitions or joint ventures,
capital expenditure projects, and cost summaries; (e) trade secrets; (f)
marketing data, strategies, or techniques; (g) financial reports, budgets,
projections, and cost analyses; (h) pricing information, codes, and analyses;
(i) employee lists; (j) customer records, customer lists, and customer source
lists; (k) confidential filings with any government agency; and (l) internal
notes and memoranda relating to any of the foregoing, provided that Confidential
Information will not include any information, knowledge, or data that is now, or
hereafter becomes, known to the public (other than by breach of this Agreement
by the Employee or breach by any other party of a confidentiality obligation
owed to the Company).

VI.
No Contract of Employment Intended

Nothing in this Agreement confers upon the Employee any right to continue in the
employment of the Company, or to interfere in any way with the right of the
Company to terminate the Employee’s employment relationship with the Company at
any time.

VII.
Binding Effect

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, and successors.

VIII.
Amendment, Modification or Termination

The Committee may amend, modify, or terminate any RSUs at any time prior to
vesting in any manner not inconsistent with the terms of the
Plan.  Notwithstanding the foregoing, no amendment, modification, or termination
may materially impair the rights of an Employee hereunder without the consent of
the Employee.

IX.
Inconsistent Provisions

The RSUs granted hereby are subject to the provisions of the Plan, as in effect
on the date hereof and as it may be amended.  In the event any provision of this
Agreement (including the Term Sheet) conflicts with such a provision of the
Plan, the Plan provision will control.  The Employee acknowledges that a copy of
the Plan was distributed to the Employee and that the Employee was advised to
review such Plan prior to entering into this Agreement.  The Employee waives the
right to claim that the provisions of the Plan are not binding upon the Employee
and the Employee’s heirs, executors, administrators, legal representatives, and
successors.

{N3857424.1}9

--------------------------------------------------------------------------------

 

X.
Governing Law

This Agreement will be governed by and construed in accordance with the laws of
the State of Texas.

XI.
Severability

If any term or provision of this Agreement, or the application thereof to any
person or circumstance, will at any time or to any extent be invalid, illegal or
unenforceable in any respect as written, the Employee and Tidewater intend for
any court construing this Agreement to modify or limit such provision so as to
render it valid and enforceable to the fullest extent allowed by law.  Any such
provision that is not susceptible of such reformation will be ignored so as to
not affect any other term or provision hereof, and the remainder of this
Agreement, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid, illegal or
unenforceable, will not be affected thereby and each term and provision of this
Agreement will be valid and enforced to the fullest extent permitted by law.

XII.
Electronic Delivery and Execution of Documents

12.1The Company may, in its sole discretion, deliver any documents related to
the Employee’s current or future participation in the Plan or any other equity
compensation plan of the Company by electronic means or request Employee’s
consent to the terms of an award by electronic means.  Such documents may
include the plan, any grant notice, this Agreement, the plan prospectus, and any
reports of Tidewater provided generally to Tidewater’s stockholders.  In
addition, the Employee may deliver any grant notice or award agreement to the
Company or to such third party involved in administering the applicable plan as
the Company may designate from time to time.  By accepting the terms of this
Agreement, the Employee also hereby consents to participate in such plans and to
execute agreements setting the terms of participation through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

12.2The Employee acknowledges that the Employee has read Section 12.1 of this
Agreement and consents to the electronic delivery and electronic execution of
plan documents as described in Section 12.1.  The Employee acknowledges that he
or she may receive from the Company a paper copy of any documents delivered
electronically at no cost to the Employee by contacting the Company by telephone
or in writing.  

XIII.
Entire Agreement; Modification

The Plan and this Agreement (including the Term Sheet) constitute the entire
agreement between the parties with respect to the subject matter contained in
this Agreement.  This Agreement may not be modified without the approval of the
Committee and the Employee, except as provided in the Plan, as it may be amended
from time to time in the manner provided in the Plan, or in this Agreement, as
it may be amended from time to time.  Any oral or written

{N3857424.1}10

--------------------------------------------------------------------------------

 

agreements, representations, warranties, written inducements, or other
communications with respect to the subject matter contained in this Agreement
made prior to the execution of this Agreement will be void and ineffective for
all purposes.

* * * * * * * * * * * * *

By clicking the “Accept” button, the Employee represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof.  The Employee has
reviewed the Plan, this Agreement, and the prospectus in their entirety and
fully understands all provisions of this Agreement.  The Employee agrees to
accept as binding, conclusive, and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or this Agreement.

 

PLEASE PRINT AND KEEP A COPY FOR YOUR RECORDS

 

 

{N3857424.1}11